Citation Nr: 1444801	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-27 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

4.  Entitlement to special monthly compensation (SMC) on account of being in need of aid and attendance of another person or on account of being housebound. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968, from April 1969 to December 1971, from October 1972 to October 1975, and from October 1976 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran initially requested a Board hearing in his substantive appeal.  However, before the Veteran was scheduled for a hearing, he formally withdrew his hearing request in writing in November 2012.  38 C.F.R. § 20.704(e).

The Board notes that the Veteran's entire claims file is now in electronic format and is located on VA's VBMS and Virtual VA systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required under VA's duty to assist before the Board can properly adjudicate the Veteran's appeal. 

Shortly after the Veteran originally filed the claims now on appeal, he submitted an authorization form in September 2010 for VA to obtain the private treatment records from three physicians, Charles Jones, Don O'Neal and Curtis Cutrell, all located at the Hopkins County Memorial Hospital in Sulphur Springs, Texas.  There is no indication that the RO ever attempted to obtain these records, and such must be accomplished on remand, consistent with VA's duty to assist the Veteran in the development of his claims.  The RO must document all attempts made to retrieve these records. 

Additional VA examinations are also necessary.  The most recent VA examinations addressing the Veteran's PTSD and diabetes mellitus were conducted nearly two years ago, and there are substantial contradictions within the findings from those examination reports.  

Specifically, with regard to PTSD, the January 2013 examiner concluded that the Veteran's PTSD symptoms appeared to be improving over time, and that his condition was manifested by occupational and social impairment with occasional decrease in work efficiency, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  However, the examiner also determined that there had been a "significant decline" in the Veteran's social interactions with others since the last (i.e. October 2010) VA examination.  The Veteran reported minimal social interactions outside of monthly visits from his sister, he did not participate in any social activities at the VA nursing home, he did not have any social relationships with any residents at the nursing home, and while he would eat meals in the dining room, he would return immediately to his room.  The Veteran denied receiving any mental health treatment through group sessions or individual psychotherapy, and denied currently using any psychotropic medications.  

In a statement from September 2014, the Veteran's sister reported that the Veteran had been discharged from the VA nursing home that month because he struck another patient and was not allowed to remain in the home due to safety concerns.  The sister reported that the Veteran was going to be temporarily living with her and her husband, but that she was very concerned about this arrangement because her husband was also a disabled Vietnam veteran.  

Given the contradictions in the January 2013 VA PTSD examination findings, and the recent circumstances in which the Veteran struck another patient and was discharged from the VA nursing home, another VA examination is needed to reconcile the conflicting information and to provide an update as to the current nature and severity of the Veteran's PTSD.

With regard to the Veteran's diabetes mellitus, the most recent VA examination report from February 2013 indicated that the Veteran denied numbness, weakness, and dysesthesias in his lower extremities, and that his reflexes were symmetrical, with intact light touch, vibratory, and cold sensations.  The examiner did mention that the lower extremities were notable for profound edema and stasis changes.  The examiner noted that the Veteran was restricted to a wheelchair and was accompanied by two caregivers during the examination.  However, the examiner also determined that the Veteran did not have any complications of diabetes mellitus, to include peripheral neuropathy.  In contrast to this, during the Veteran's January 2013 VA PTSD examination, dated one month prior, the examiner had noted that the Veteran was using a wheelchair due to diabetes complications.  In addition, the Veteran is currently service-connected for peripheral neuropathy of the left and right lower extremities and hypertension as secondary to his diabetes mellitus.  A new VA examination is needed to adequately address all of the Veteran's complications of his diabetes mellitus, and to explain what condition(s) are causing the Veteran to be confined to a wheelchair.       

The Veteran's most recent Aid and Attendance/Housebound VA examination was conducted in October 2010, four years ago.  Given the reported changes in the Veteran's circumstances since that time, a new VA Aid and Attendance/Housebound examination is needed.   

The Board finds the issue of entitlement to TDIU to be inextricably intertwined with the increased rating claims for PTSD and diabetes mellitus.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined, the Board is unable to review the claim of entitlement to TDIU until the other issues have been adjudicated.

On remand, the Veteran's VA treatment records should also be updated, and the Veteran should be provided an opportunity to submit any additional lay evidence pertinent to his claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding, pertinent VA treatment records and associate them with the Veteran's file. 

2.  Request the Veteran's pertinent private treatment records from Doctors Charles Jones, Don O'Neal and Curtis Cutrell, all located at the Hopkins County Memorial Hospital in Sulphur Springs, Texas, dated from July 2009 to the present time (i.e. the appellate period).  Provide the Veteran with the appropriate authorization for release forms. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the extent and severity of his PTSD and diabetes mellitus symptoms and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After the above development is completed, schedule the Veteran for an examination to determine the current nature and severity of his PTSD.  The claims file should be made available to the examiner for review in conjunction with the examination.  All findings should be reported in detail.  A full explanation should accompany any conclusions reached.  

5.  Schedule the Veteran for an examination to determine the current nature and severity of his diabetes mellitus.  The claims file should be made available to the examiner for review in conjunction with the examination.  All indicated tests should be performed.  

The examiner should make specific findings relating to the severity of any related complications of diabetes, including hypertension and peripheral neuropathy of the left and right lower extremities.   

The examiner should also specifically state whether the complications of the Veteran's diabetes have caused him to be confined to a wheelchair.   

6.  Schedule the Veteran for a VA Aid and Attendance/Housebound examination.  The entire claims file must be made available to the examiner for review in conjunction with the examination.  

      The examiner should determine the following: 

a) Whether any of the Veteran's conditions render him permanently bedridden or so helpless as to be in need of regular aid and attendance (i.e. unable to dress or undress himself, to keep himself ordinarily clean and presentable, frequent need for adjustment of prosthetic or orthopedic appliances, unable to feed himself through loss of coordination in the upper extremities or extreme weakness, inability to attend to the wants of nature, or incapacity (physical or mental) that requires care or assistance on a regular basis to protect himself from the hazards incident to his daily environment); 

b) Whether the Veteran is substantially confined to his residence or its immediate premises (i.e. has disability that would prevent him from leaving his home to go to a job).  

An explanation should be provided for all opinions expressed.  

7.  After the foregoing development is accomplished, and after completing any other development deemed necessary, readjudicate the appeal.  If any benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


